                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       BAART PROGRAMS INC., et al.,                      Case No. 18-cv-04652-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER DENYING MOTION TO
                                  13              v.                                         DISMISS CLAIM FIVE
                                  14       CITY OF CONCORD, et al.,                          Re: ECF No. 15
                                  15                     Defendants.

                                  16

                                  17        The final issue is whether the defendants are immune from liability for damages for the

                                  18   plaintiff’s claim five, which charges discrimination based on disability in violation of Cal. Civ.

                                  19   Code §§ 51, 53, 54, and 54.1 and Cal. Gov. Code §§ 12955(l) and (m).1 The defendants argue that

                                  20   Cal. Gov. Code §§ 818.4 and 821.2 preclude liability for damages because the government action

                                  21   was (essentially) discretionary.2 Those sections read as follows.

                                  22

                                  23

                                  24
                                       1
                                        Order – ECF No. 26 at 3; Compl. – ECF No. 1 at 13 (¶¶ 65–69). Citations refer to material in the
                                       Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                  25   documents.
                                       2
                                         Mot. – ECF No. 15 at 9 (citing Cal. Govt. Code §§ 12955(l) and (m)). The defendants’ argument
                                  26   initially was couched as foreclosing claim five entirely, but they did not dispute the plaintiffs’
                                       contention that non-monetary relief is available. Compare id. at 10 with Opp. – ECF No. 19 at 17
                                  27   (citing Cal. Gov. Code § 814) and Reply – ECF No. 22 at 5–6; see Cal. Gov. Code. § 814 (“Nothing in
                                       this part affects liability based on contract or the right to obtain relief other than money or damages
                                  28   against a public entity or a public employer.”)

                                       ORDER – No. 18-cv-04652-LB
                                                 A public entity is not liable for an injury caused by the issuance, denial, suspension
                                   1             or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any
                                   2             permit, license, certificate, approval, order, or similar authorization where the public
                                                 entity or an employee of the public entity is authorized by enactment to determine
                                   3             whether or not such authorization should be issued, denied, suspended or revoked.

                                   4   Cal. Gov. Code § 818.4:

                                   5             A public employee is not liable for an injury caused by his issuance, denial,
                                                 suspension or revocation of, or by his failure or refusal to issue, deny, suspend or
                                   6             revoke, any permit, license, certificate, approval, order, or similar authorization
                                                 where he is authorized by enactment to determine whether or not such authorization
                                   7             should be issued, denied, suspended or revoked.
                                   8   Cal. Gov. Code § 821.2.
                                   9         The defendants argue that the plaintiffs challenge as incorrect the agency decision — by
                                  10   Andrea Ouse, the City of Concord’s Community and Economic Development Director — to
                                  11   classify the proposed use as a “social service facility, community organization,” which requires an
                                  12   administrative permit.3 This application of the code, they say, cannot result in damages under the
Northern District of California
 United States District Court




                                  13   Government Code.4 The plaintiffs counter that Concord Dev. Code § 18.25.020A requires the use
                                  14   (meaning, the medical clinic) in a neighborhood commercial zone and that the government action
                                  15   was not discretionary.5 The defendants respond that the plaintiffs never pled the specific statute
                                  16   that gives rise to the mandatory duty.6 And they reiterate that the crux of the claim is the challenge
                                  17   to an alleged misclassification, not a failure to satisfy a mandatory duty.7 Finally, they contend
                                  18   that the Development Code does not allow the plaintiffs to operate a methadone clinic as a matter
                                  19   of right and that in any event, the Planning Division may require an administrative permit under a
                                  20   catch-all provision of the Concord Mun. Code § 18.420.020(C)(6).8 That section reads as follows:
                                  21             An administrative permit is required for, but not limited to, the following uses:

                                  22                                                *       *       *

                                  23
                                       3
                                           Mot. – ECF No. 15 at 10.
                                  24
                                       4
                                           Id.
                                  25   5
                                           Opp. – ECF No. 19 at 15 (citing Concord Dev. Code §§ 18.25.020A, 18.40.010, and 18.40.010).
                                  26   6
                                           Reply – ECF No. 22 at 5.
                                       7
                                           Id.
                                  27
                                       8
                                           Id. at 5–6.
                                  28

                                       ORDER – No. 18-cv-04652-LB                           2
                                                 6. Any other use or development as determined by the planning division to require
                                   1             further review and/or documentation in the form of an approval letter, beyond a
                                   2             zoning clearance with the development code.

                                   3   Concord Mun. Code § 18.420.020(C)(6).9

                                   4         The court ordered supplemental briefing on the last points in the defendants’ reply brief:

                                   5   whether operating a methadone clinic is a matter of right and whether the catch-all provision

                                   6   renders the agency action discretionary.10 The court now denies the motion to dismiss, primarily

                                   7   because on this record and this briefing, the court does not have a full understanding of the agency

                                   8   action and the implications under the Development Code. For example, the court cannot easily tell

                                   9   whether the Development Code imposes a mandatory duty here (based on whether the methadone

                                  10   clinic is or is not a “medical clinic”) or whether the catch-all provision applies only — as the

                                  11   plaintiffs say — when further review or documentation is needed to make a proper determination

                                  12   under the Development Code.11 On its review of a complete record, at summary judgment, the
Northern District of California
 United States District Court




                                  13   court presumably can rule as a matter of law. But several case-management reasons militate

                                  14   against that approach now.

                                  15         First, the claim survives in any event as a claim for non-monetary relief, so the court’s

                                  16   decision would not change the scope of discovery.

                                  17         Second, a decision does not alter the stakes meaningfully because there are other claims for

                                  18   damages.

                                  19         Third, if the court were to address the issue on a faster track based on a complete record and

                                  20   fuller consideration of the administrative code, no one’s interests would be advanced. The parties

                                  21   would incur costs. And any dismissal might be with leave to amend, which also would result in

                                  22   costs.12 Interests of judicial economy are advanced by the court’s consideration of the issue on a

                                  23

                                  24   9
                                           Adams Decl. – ECF No. 22-1 at 4–5.
                                       10
                                            Order – ECF No. 26 at 3.
                                  25
                                       11
                                         Plaintiffs’ Supp. Opp. – ECF No. 30 at 3. The plaintiffs also contend that the defendants did not rely
                                  26   on the catch-all provision in the letter precluding use of the site as a medical clinic. Id. at 4.
                                       12
                                         The defendants reiterate that their primary argument remains that the plaintiffs challenge a textbook
                                  27   discretionary decision and make an “unsupported assertion” that they were entitled to open their
                                       methadone clinic as a matter of right because they are a “medical clinic.” Defendants’ Sur-Sur Reply –
                                  28

                                       ORDER – No. 18-cv-04652-LB                          3
                                   1   fuller record and briefing. And finally, as the court said in its earlier order, the early settlement

                                   2   conference is the parties’ best shot at a faster solution that is in everyone’s interest. 13

                                   3         In sum, the court denies the motion without prejudice to the defendants’ raising the scope of

                                   4   relief to the court in a summary-judgment motion based a fuller record of the agency action.

                                   5          IT IS SO ORDERED.

                                   6         Dated: November 20, 2018

                                   7                                                      ______________________________________
                                                                                          LAUREL BEELER
                                   8                                                      United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       ECF No. 31 at 2. This harkens back to their argument that the plaintiffs never pleaded the specific
                                  27   statute giving rise to the mandatory duty. Reply – ECF No. 22 at 5. If correct, this argument suggests
                                       that a dismissal might be with leave to amend.
                                  28   13
                                            Order – ECF No. 26 at 4.

                                       ORDER – No. 18-cv-04652-LB                           4
